Exhibit 10.1
UST No. 193
UNITED STATES DEPARTMENT OF THE TREASURY
1500 PENNSYLVANIA AVENUE, NW
WASHINGTON, D.C. 20220
Dear Ladies and Gentlemen:
          The company set forth on the signature page hereto (the “Company”)
intends to issue in a private placement the number of shares of a series of its
preferred stock set forth on Schedule A hereto (the “Preferred Shares”) and a
warrant to purchase the number of shares of its common stock set forth on
Schedule A hereto (the “Warrant” and, together with the Preferred Shares, the
“Purchased Securities”) and the United States Department of the Treasury (the
“Investor”) intends to purchase from the Company the Purchased Securities.
          The purpose of this letter agreement is to confirm the terms and
conditions of the purchase by the Investor of the Purchased Securities. Except
to the extent supplemented or superseded by the terms set forth herein or in the
Schedules hereto, the provisions contained in the Securities Purchase Agreement
— Standard Terms attached hereto as Exhibit A (the “Securities Purchase
Agreement”) are incorporated by reference herein. Terms that are defined in the
Securities Purchase Agreement are used in this letter agreement as so defined.
In the event of any inconsistency between this letter agreement and the
Securities Purchase Agreement, the terms of this letter agreement shall govern.
          Each of the Company and the Investor hereby confirms its agreement
with the other party with respect to the issuance by the Company of the
Purchased Securities and the purchase by the Investor of the Purchased
Securities pursuant to this letter agreement and the Securities Purchase
Agreement on the terms specified on Schedule A hereto.
          This letter agreement (including the Schedules hereto) and the
Securities Purchase Agreement (including the Annexes thereto) and the Warrant
constitute the entire agreement, and supersede all other prior agreements,
understandings, representations and warranties, both written and oral, between
the parties, with respect to the subject matter hereof. This letter agreement
constitutes the “Letter Agreement” referred to in the Securities Purchase
Agreement.
          This letter agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this letter agreement may be delivered by facsimile and such
facsimiles will be deemed as sufficient as if actual signature pages had been
delivered.
* * *

 



--------------------------------------------------------------------------------



 



          In witness whereof, this letter agreement has been duly executed and
delivered by the duly authorized representatives of the parties hereto as of the
date written below.

            UNITED STATES DEPARTMENT OF THE TREASURY
      By:   /s/ Neel Kashkari         Name:   Neel Kashkari        Title:  
Interim Assistant Secretary for Financial       Stability        COMPANY: Anchor
BanCorp Wisconsin, Inc.
      By:   /s/ Mark D. Timmerman         Name:   Mark D. Timmerman       
Title:   Executive Vice President, Secretary and       General Counsel     

Date: January 30, 2009

 



--------------------------------------------------------------------------------



 



EXHIBIT A
 
SECURITIES PURCHASE AGREEMENT
STANDARD TERMS
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page Article I

 
        Purchase; Closing

 
       
1.1 Purchase
    1  
1.2 Closing
    1  
1.3 Interpretation
    4  
 
        Article II

 
        Representations and Warranties

 
       
2.1 Disclosure
    4  
2.2 Representations and Warranties of the Company
    5  
 
        Article III

 
        Covenants

 
       
3.1 Commercially Reasonable Efforts
    13  
3.2 Expenses
    14  
3.3 Sufficiency of Authorized Common Stock; Exchange Listing
    14  
3.4 Certain Notifications Until Closing
    15  
3.5 Access, Information and Confidentiality
    15  
 
        Article IV

 
        Additional Agreements

 
       
4.1 Purchase for Investment
    16  
4.2 Legends
    16  
4.3 Certain Transactions
    18  
4.4 Transfer of Purchased Securities and Warrant Shares; Restrictions on
Exercise of the Warrant
    18  
4.5 Registration Rights
    19  
4.6 Voting of Warrant Shares
    31  
4.7 Depositary Shares
    31  
4.8 Restriction on Dividends and Repurchases
    31  
4.9 Repurchase of Investor Securities
    32  
4.10 Executive Compensation
    33  
4.11 Bank and Thrift Holding Company Status
    34  

-i-



--------------------------------------------------------------------------------



 



              Page
4.12 Predominantly Financial
    34  
 
        Article V

 
        Miscellaneous

 
       
5.1 Termination
    34  
5.2 Survival of Representations and Warranties
    35  
5.3 Amendment
    35  
5.4 Waiver of Conditions
    35  
5.5 Governing Law: Submission to Jurisdiction, Etc.
    35  
5.6 Notices
    36  
5.7 Definitions
    36  
5.8 Assignment
    37  
5.9 Severability
    37  
5.10 No Third Party Beneficiaries
    37  

-ii-



--------------------------------------------------------------------------------



 



LIST OF ANNEXES
ANNEX A:     FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK
ANNEX B:     FORM OF WAIVER
ANNEX C:     FORM OF OPINION
ANNEX D:     FORM OF WARRANT

-iii-



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

      Term   Location of Definition
Affiliate
  5.7(b)  
Agreement
  Recitals
Appraisal Procedure
  4.9(c)(i)  
Appropriate Federal Banking Agency
  2.2(s)  
Bank Holding Company
  4.11  
Bankruptcy Exceptions
  2.2(d)  
Benefit Plans
  1.2(d)(iv)  
Board of Directors
  2.2(f)  
Business Combination
  4.4  
business day
  1.3  
Capitalization Date
  2.2(b)  
Certificate of Designations
  1.2(d)(iii)  
Charter
  1.2(d)(iii)  
Closing
  1.2(a)  
Closing Date
  1.2(a)  
Code
  2.2(n)  
Common Stock
  Recitals
Company
  Recitals
Company Financial Statements
  2.2(h)  
Company Material Adverse Effect
  2.1(a)  
Company Reports
  2.2(i)(i)  
Company Subsidiary; Company Subsidiaries
  2.2(i)(i)  
control; controlled by; under common control with
  5.7(b)  
Controlled Group
  2.2(n)  
CPP
  Recitals
EESA
  1.2(d)(iv)  
ERISA
  2.2(n)  
Exchange Act
  2.1(b)  
Fair Market Value
  4.9(c)(ii)  
Federal Reserve
  4.11  
GAAP
  2.1(a)  
Governmental Entities
  1.2(c)  
Holder
  4.5(k)(i)  
Holders’ Counsel
  4.5(k)(ii)  
Indemnitee
  4.5(g)(i)  
Information
  3.5(b)  
Initial Warrant Shares
  Recitals
Investor
  Recitals
Junior Stock
  4.8(c)  
knowledge of the Company; Company’s knowledge
  5.7(c)  
Last Fiscal Year
  2.1(b)  
Letter Agreement
  Recitals
officers
  5.7(c)  
Parity Stock
  4.8(c)  
Pending Underwritten Offering
  4.5(l)  
Permitted Repurchases
  4.8(a)(ii)  
Piggyback Registration
  4.5(a)(iv)  
Plan
  2.2(n)  
Preferred Shares
  Recitals
Preferred Stock
  Recitals
Previously Disclosed
  2.1(b)  
Proprietary Rights
  2.2(u)  

-iv-



--------------------------------------------------------------------------------



 



      Term   Location of Definition
Purchase
  Recitals
Purchase Price
  1.1  
Purchased Securities
  Recitals
Qualified Equity Offering
  4.4  
register; registered; registration
  4.5(k)(iii)  
Registrable Securities
  4.5(k)(iv)  
Registration Expenses
  4.5(k)(v)  
Regulatory Agreement
  2.2(s)  
Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415
  4.5(k)(vi)  
Savings and Loan Holding Company
  4.11  
Schedules
  Recitals
SEC
  2.1(b)  
Securities Act
  2.2(a)  
Selling Expenses
  4.5(k)(vii)  
Senior Executive Officers
  4.10  
Share Dilution Amount
  4.8(a)(ii)  
Shelf Registration Statement
  4.5(a)(ii)  
Signing Date
  2.1(a)  
Special Registration
  4.5(i)  
Stockholder Proposals
  3.1(b)  
subsidiary
  5.8(a)  
Tax; Taxes
  2.2(o)  
Transfer
  4.4  
Warrant
  Recitals
Warrant Shares
  2.2(d)  

-v-



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT — STANDARD TERMS
Recitals:
     WHEREAS, the United States Department of the Treasury (the “Investor”) may
from time to time agree to purchase shares of preferred stock and warrants from
eligible financial institutions which elect to participate in the Troubled Asset
Relief Program Capital Purchase Program (“CPP”);
     WHEREAS, an eligible financial institution electing to participate in the
CPP and issue securities to the Investor (referred to herein as the “Company”)
shall enter into a letter agreement (the “Letter Agreement”) with the Investor
which incorporates this Securities Purchase Agreement — Standard Terms;
     WHEREAS, the Company agrees to expand the flow of credit to U.S. consumers
and businesses on competitive terms to promote the sustained growth and vitality
of the U.S. economy;
     WHEREAS, the Company agrees to work diligently, under existing programs, to
modify the terms of residential mortgages as appropriate to strengthen the
health of the U.S. housing market;
     WHEREAS, the Company intends to issue in a private placement the number of
shares of the series of its Preferred Stock (“Preferred Stock”) set forth on
Schedule A to the Letter Agreement (the “Preferred Shares”) and a warrant to
purchase the number of shares of its Common Stock (“Common Stock”) set forth on
Schedule A to the Letter Agreement (the “Initial Warrant Shares”) (the “Warrant”
and, together with the Preferred Shares, the “Purchased Securities”) and the
Investor intends to purchase (the “Purchase”) from the Company the Purchased
Securities; and
     WHEREAS, the Purchase will be governed by this Securities Purchase
Agreement — Standard Terms and the Letter Agreement, including the schedules
thereto (the “Schedules”), specifying additional terms of the Purchase. This
Securities Purchase Agreement — Standard Terms (including the Annexes hereto)
and the Letter Agreement (including the Schedules thereto) are together referred
to as this “Agreement”. All references in this Securities Purchase Agreement —
Standard Terms to “Schedules” are to the Schedules attached to the Letter
Agreement.
     NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:
Article I
Purchase; Closing
          1.1 Purchase. On the terms and subject to the conditions set forth in
this Agreement, the Company agrees to sell to the Investor, and the Investor
agrees to purchase from the Company, at the Closing (as hereinafter defined),
the Purchased Securities for the price set forth on Schedule A (the “Purchase
Price”).
          1.2 Closing.
          (a) On the terms and subject to the conditions set forth in this
Agreement, the closing of the Purchase (the “Closing”) will take place at the
location specified in Schedule A, at the time and on the date set forth in
Schedule A or as soon as practicable thereafter, or at such other

 



--------------------------------------------------------------------------------



 



place, time and date as shall be agreed between the Company and the Investor.
The time and date on which the Closing occurs is referred to in this Agreement
as the “Closing Date”.
          (b) Subject to the fulfillment or waiver of the conditions to the
Closing in this Section 1.2, at the Closing the Company will deliver the
Preferred Shares and the Warrant, in each case as evidenced by one or more
certificates dated the Closing Date and bearing appropriate legends as
hereinafter provided for, in exchange for payment in full of the Purchase Price
by wire transfer of immediately available United States funds to a bank account
designated by the Company on Schedule A.
          (c) The respective obligations of each of the Investor and the Company
to consummate the Purchase are subject to the fulfillment (or waiver by the
Investor and the Company, as applicable) prior to the Closing of the conditions
that (i) any approvals or authorizations of all United States and other
governmental, regulatory or judicial authorities (collectively, “Governmental
Entities”) required for the consummation of the Purchase shall have been
obtained or made in form and substance reasonably satisfactory to each party and
shall be in full force and effect and all waiting periods required by United
States and other applicable law, if any, shall have expired and (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
purchase and sale of the Purchased Securities as contemplated by this Agreement.
          (d) The obligation of the Investor to consummate the Purchase is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:
     (i) (A) the representations and warranties of the Company set forth in
(x) Section 2.2(g) of this Agreement shall be true and correct in all respects
as though made on and as of the Closing Date, (y) Sections 2.2(a) through
(f) shall be true and correct in all material respects as though made on and as
of the Closing Date (other than representations and warranties that by their
terms speak as of another date, which representations and warranties shall be
true and correct in all material respects as of such other date) and (z)
Sections 2.2(h) through (v) (disregarding all qualifications or limitations set
forth in such representations and warranties as to “materiality”, “Company
Material Adverse Effect” and words of similar import) shall be true and correct
as though made on and as of the Closing Date (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct as of such other date), except to the
extent that the failure of such representations and warranties referred to in
this Section 1.2(d)(i)(A)(z) to be so true and correct, individually or in the
aggregate, does not have and would not reasonably be expected to have a Company
Material Adverse Effect and (B) the Company shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing;

-2-



--------------------------------------------------------------------------------



 



     (ii) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.2(d)(i) have been satisfied;
     (iii) the Company shall have duly adopted and filed with the Secretary of
State of its jurisdiction of organization or other applicable Governmental
Entity the amendment to its certificate or articles of incorporation, articles
of association, or similar organizational document (“Charter”) in substantially
the form attached hereto as Annex A (the “Certificate of Designations”) and such
filing shall have been accepted;
     (iv) (A) the Company shall have effected such changes to its compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to its Senior Executive Officers (and to the extent
necessary for such changes to be legally enforceable, each of its Senior
Executive Officers shall have duly consented in writing to such changes), as may
be necessary, during the period that the Investor owns any debt or equity
securities of the Company acquired pursuant to this Agreement or the Warrant, in
order to comply with Section 111(b) of the Emergency Economic Stabilization Act
of 2008 (“EESA”) as implemented by guidance or regulation thereunder that has
been issued and is in effect as of the Closing Date, and (B) the Investor shall
have received a certificate signed on behalf of the Company by a senior
executive officer certifying to the effect that the condition set forth in
Section 1.2(d)(iv)(A) has been satisfied;
     (v) each of the Company’s Senior Executive Officers shall have delivered to
the Investor a written waiver in the form attached hereto as Annex B releasing
the Investor from any claims that such Senior Executive Officers may otherwise
have as a result of the issuance, on or prior to the Closing Date, of any
regulations which require the modification of, and the agreement of the Company
hereunder to modify, the terms of any Benefit Plans with respect to its Senior
Executive Officers to eliminate any provisions of such Benefit Plans that would
not be in compliance with the requirements of Section 111(b) of the EESA as
implemented by guidance or regulation thereunder that has been issued and is in
effect as of the Closing Date;
     (vi) the Company shall have delivered to the Investor a written opinion
from counsel to the Company (which may be internal counsel), addressed to the
Investor and dated as of the Closing Date, in substantially the form attached
hereto as Annex C;
     (vii) the Company shall have delivered certificates in proper form or, with
the prior consent of the Investor, evidence of shares in book-entry form,
evidencing the Preferred Shares to Investor or its designee(s); and
     (viii) the Company shall have duly executed the Warrant in substantially
the form attached hereto as Annex D and delivered such executed Warrant to the
Investor or its designee(s).

-3-



--------------------------------------------------------------------------------



 



          1.3 Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” or “Annexes” such reference shall be to a
Recital, Article or Section of, or Annex to, this Securities Purchase Agreement
— Standard Terms, and a reference to “Schedules” shall be to a Schedule to the
Letter Agreement, in each case, unless otherwise indicated. The terms defined in
the singular have a comparable meaning when used in the plural, and vice versa.
References to “herein”, “hereof”, “hereunder” and the like refer to this
Agreement as a whole and not to any particular section or provision, unless the
context requires otherwise. The table of contents and headings contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.” No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.
Article II
Representations and Warranties
          2.1 Disclosure.
          (a) “Company Material Adverse Effect” means a material adverse effect
on (i) the business, results of operation or financial condition of the Company
and its consolidated subsidiaries taken as a whole; provided, however, that
Company Material Adverse Effect shall not be deemed to include the effects of
(A) changes after the date of the Letter Agreement (the “Signing Date”) in
general business, economic or market conditions (including changes generally in
prevailing interest rates, credit availability and liquidity, currency exchange
rates and price levels or trading volumes in the United States or foreign
securities or credit markets), or any outbreak or escalation of hostilities,
declared or undeclared acts of war or terrorism, in each case generally
affecting the industries in which the Company and its subsidiaries operate,
(B) changes or proposed changes after the Signing Date in generally accepted
accounting principles in the United States (“GAAP”) or regulatory accounting
requirements, or authoritative interpretations thereof, (C) changes or proposed
changes after the Signing Date in securities, banking and other laws of general
applicability or related policies or interpretations of Governmental Entities
(in the case of each of these clauses (A), (B) and (C), other than changes or
occurrences to the extent that such changes or occurrences have or would
reasonably be expected to have a materially disproportionate adverse effect on
the Company and its consolidated subsidiaries taken as a whole relative to
comparable U.S. banking or financial services organizations), or (D) changes in
the market price or trading volume of the Common

-4-



--------------------------------------------------------------------------------



 



Stock or any other equity, equity-related or debt securities of the Company or
its consolidated subsidiaries (it being understood and agreed that the exception
set forth in this clause (D) does not apply to the underlying reason giving rise
to or contributing to any such change); or (ii) the ability of the Company to
consummate the Purchase and the other transactions contemplated by this
Agreement and the Warrant and perform its obligations hereunder or thereunder on
a timely basis.
          (b) “Previously Disclosed” means information set forth or incorporated
in the Company’s Annual Report on Form 10-K for the most recently completed
fiscal year of the Company filed with the Securities and Exchange Commission
(the “SEC”) prior to the Signing Date (the “Last Fiscal Year”) or in its other
reports and forms filed with or furnished to the SEC under Sections 13(a), 14(a)
or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) on or after
the last day of the Last Fiscal Year and prior to the Signing Date.
          2.2 Representations and Warranties of the Company. Except as
Previously Disclosed, the Company represents and warrants to the Investor that
as of the Signing Date and as of the Closing Date (or such other date specified
herein):
          (a) Organization, Authority and Significant Subsidiaries. The Company
has been duly incorporated and is validly existing and in good standing under
the laws of its jurisdiction of organization, with the necessary power and
authority to own its properties and conduct its business in all material
respects as currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be expected to have a Company Material
Adverse Effect, has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; each subsidiary of the Company that is a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933 (the “Securities Act”) has been duly organized
and is validly existing in good standing under the laws of its jurisdiction of
organization. The Charter and bylaws of the Company, copies of which have been
provided to the Investor prior to the Signing Date, are true, complete and
correct copies of such documents as in full force and effect as of the Signing
Date.
          (b) Capitalization. The authorized capital stock of the Company, and
the outstanding capital stock of the Company (including securities convertible
into, or exercisable or exchangeable for, capital stock of the Company) as of
the most recent fiscal month-end preceding the Signing Date (the “Capitalization
Date”) is set forth on Schedule B. The outstanding shares of capital stock of
the Company have been duly authorized and are validly issued and outstanding,
fully paid and nonassessable, and subject to no preemptive rights (and were not
issued in violation of any preemptive rights). Except as provided in the
Warrant, as of the Signing Date, the Company does not have outstanding any
securities or other obligations providing the holder the right to acquire Common
Stock that is not reserved for issuance as specified on Schedule B, and the
Company has not made any other commitment to authorize, issue or sell any Common
Stock. Since the Capitalization Date, the Company has not issued any shares of
Common Stock, other than (i) shares issued upon the exercise of stock options or
delivered under other equity-based awards or other convertible securities or
warrants which were

-5-



--------------------------------------------------------------------------------



 



issued and outstanding on the Capitalization Date and disclosed on Schedule B
and (ii) shares disclosed on Schedule B.
          (c) Preferred Shares. The Preferred Shares have been duly and validly
authorized, and, when issued and delivered pursuant to this Agreement, such
Preferred Shares will be duly and validly issued and fully paid and
non-assessable, will not be issued in violation of any preemptive rights, and
will rank pari passu with or senior to all other series or classes of Preferred
Stock, whether or not issued or outstanding, with respect to the payment of
dividends and the distribution of assets in the event of any dissolution,
liquidation or winding up of the Company.
          (d) The Warrant and Warrant Shares. The Warrant has been duly
authorized and, when executed and delivered as contemplated hereby, will
constitute a valid and legally binding obligation of the Company enforceable
against the Company in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity (“Bankruptcy Exceptions”). The
shares of Common Stock issuable upon exercise of the Warrant (the "Warrant
Shares”) have been duly authorized and reserved for issuance upon exercise of
the Warrant and when so issued in accordance with the terms of the Warrant will
be validly issued, fully paid and non-assessable, subject, if applicable, to the
approvals of its stockholders set forth on Schedule C.
          (e) Authorization, Enforceability.
     (i) The Company has the corporate power and authority to execute and
deliver this Agreement and the Warrant and, subject, if applicable, to the
approvals of its stockholders set forth on Schedule C, to carry out its
obligations hereunder and thereunder (which includes the issuance of the
Preferred Shares, Warrant and Warrant Shares). The execution, delivery and
performance by the Company of this Agreement and the Warrant and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of the Company and its
stockholders, and no further approval or authorization is required on the part
of the Company, subject, in each case, if applicable, to the approvals of its
stockholders set forth on Schedule C. This Agreement is a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to the Bankruptcy Exceptions.
     (ii) The execution, delivery and performance by the Company of this
Agreement and the Warrant and the consummation of the transactions contemplated
hereby and thereby and compliance by the Company with the provisions hereof and
thereof, will not (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation

-6-



--------------------------------------------------------------------------------



 



of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any Company Subsidiary under any of the
terms, conditions or provisions of (i) subject, if applicable, to the approvals
of the Company’s stockholders set forth on Schedule C, its organizational
documents or (ii) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company or any
Company Subsidiary is a party or by which it or any Company Subsidiary may be
bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(B) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any statute, rule or regulation or any judgment, ruling,
order, writ, injunction or decree applicable to the Company or any Company
Subsidiary or any of their respective properties or assets except, in the case
of clauses (A)(ii) and (B), for those occurrences that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.
     (iii) Other than the filing of the Certificate of Designations with the
Secretary of State of its jurisdiction of organization or other applicable
Governmental Entity, any current report on Form 8-K required to be filed with
the SEC, such filings and approvals as are required to be made or obtained under
any state “blue sky” laws, the filing of any proxy statement contemplated by
Section 3.1 and such as have been made or obtained, no notice to, filing with,
exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by the Company in
connection with the consummation by the Company of the Purchase except for any
such notices, filings, exemptions, reviews, authorizations, consents and
approvals the failure of which to make or obtain would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.
          (f) Anti-takeover Provisions and Rights Plan. The Board of Directors
of the Company (the “Board of Directors”) has taken all necessary action to
ensure that the transactions contemplated by this Agreement and the Warrant and
the consummation of the transactions contemplated hereby and thereby, including
the exercise of the Warrant in accordance with its terms, will be exempt from
any anti-takeover or similar provisions of the Company’s Charter and bylaws, and
any other provisions of any applicable “moratorium”, “control share”, “fair
price”, “interested stockholder” or other anti-takeover laws and regulations of
any jurisdiction. The Company has taken all actions necessary to render any
stockholders’ rights plan of the Company inapplicable to this Agreement and the
Warrant and the consummation of the transactions contemplated hereby and
thereby, including the exercise of the Warrant by the Investor in accordance
with its terms.
          (g) No Company Material Adverse Effect. Since the last day of the last
completed fiscal period for which the Company has filed a Quarterly Report on
Form 10-Q or an Annual Report on Form 10-K with the SEC prior to the Signing
Date, no fact, circumstance, event, change, occurrence, condition or development
has occurred that, individually or in the aggregate, has had or would reasonably
be expected to have a Company Material Adverse Effect.

-7-



--------------------------------------------------------------------------------



 



          (h) Company Financial Statements. Each of the consolidated financial
statements of the Company and its consolidated subsidiaries (collectively the
“Company Financial Statements”) included or incorporated by reference in the
Company Reports filed with the SEC since December 31, 2006, present fairly in
all material respects the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates indicated therein (or if amended prior
to the Signing Date, as of the date of such amendment) and the consolidated
results of their operations for the periods specified therein; and except as
stated therein, such financial statements (A) were prepared in conformity with
GAAP applied on a consistent basis (except as may be noted therein), (B) have
been prepared from, and are in accordance with, the books and records of the
Company and the Company Subsidiaries and (C) complied as to form, as of their
respective dates of filing with the SEC, in all material respects with the
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto.
          (i) Reports.
     (i) Since December 31, 2006, the Company and each subsidiary of the Company
(each a “Company Subsidiary” and, collectively, the “Company Subsidiaries”) has
timely filed all reports, registrations, documents, filings, statements and
submissions, together with any amendments thereto, that it was required to file
with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and has paid all fees and assessments due and payable in connection
therewith, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect. As of their
respective dates of filing, the Company Reports complied in all material
respects with all statutes and applicable rules and regulations of the
applicable Governmental Entities. In the case of each such Company Report filed
with or furnished to the SEC, such Company Report (A) did not, as of its date or
if amended prior to the Signing Date, as of the date of such amendment, contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading, and (B) complied as to
form in all material respects with the applicable requirements of the Securities
Act and the Exchange Act. With respect to all other Company Reports, the Company
Reports were complete and accurate in all material respects as of their
respective dates. No executive officer of the Company or any Company Subsidiary
has failed in any respect to make the certifications required of him or her
under Section 302 or 906 of the Sarbanes-Oxley Act of 2002.
     (ii) The records, systems, controls, data and information of the Company
and the Company Subsidiaries are recorded, stored, maintained and operated under
means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or their accountants (including all
means of access thereto and therefrom), except for any non-exclusive ownership
and non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 2.2(i)(ii). The Company (A) has

-8-



--------------------------------------------------------------------------------



 



implemented and maintains disclosure controls and procedures (as defined in
Rule 13a-15(e) of the Exchange Act) to ensure that material information relating
to the Company, including the consolidated Company Subsidiaries, is made known
to the chief executive officer and the chief financial officer of the Company by
others within those entities, and (B) has disclosed, based on its most recent
evaluation prior to the Signing Date, to the Company’s outside auditors and the
audit committee of the Board of Directors (x) any significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.
          (j) No Undisclosed Liabilities. Neither the Company nor any of the
Company Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(A) liabilities that have arisen since the last fiscal year end in the ordinary
and usual course of business and consistent with past practice and
(B) liabilities that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.
          (k) Offering of Securities. Neither the Company nor any person acting
on its behalf has taken any action (including any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of any of the Purchased Securities under the
Securities Act, and the rules and regulations of the SEC promulgated
thereunder), which might subject the offering, issuance or sale of any of the
Purchased Securities to Investor pursuant to this Agreement to the registration
requirements of the Securities Act.
          (l) Litigation and Other Proceedings. Except (i) as set forth on
Schedule D or (ii) as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, there is no (A) pending or,
to the knowledge of the Company, threatened, claim, action, suit, investigation
or proceeding, against the Company or any Company Subsidiary or to which any of
their assets are subject nor is the Company or any Company Subsidiary subject to
any order, judgment or decree or (B) unresolved violation, criticism or
exception by any Governmental Entity with respect to any report or relating to
any examinations or inspections of the Company or any Company Subsidiaries.
          (m) Compliance with Laws. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have all permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted and that are material to the business of the
Company or such

-9-



--------------------------------------------------------------------------------



 



Company Subsidiary. Except as set forth on Schedule E, the Company and the
Company Subsidiaries have complied in all respects and are not in default or
violation of, and none of them is, to the knowledge of the Company, under
investigation with respect to or, to the knowledge of the Company, have been
threatened to be charged with or given notice of any violation of, any
applicable domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity, other than such
noncompliance, defaults or violations that would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
Except for statutory or regulatory restrictions of general application or as set
forth on Schedule E, no Governmental Entity has placed any restriction on the
business or properties of the Company or any Company Subsidiary that would,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
          (n) Employee Benefit Matters. Except as would not reasonably be
expected to have, either individually or in the aggregate, a Company Material
Adverse Effect: (A) each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) providing benefits to any current or former employee, officer or
director of the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is sponsored, maintained or contributed to by the Company or any
member of its Controlled Group and for which the Company or any member of its
Controlled Group would have any liability, whether actual or contingent (each, a
“Plan”) has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations, including ERISA
and the Code; (B) with respect to each Plan subject to Title IV of ERISA
(including, for purposes of this clause (B), any plan subject to Title IV of
ERISA that the Company or any member of its Controlled Group previously
maintained or contributed to in the six years prior to the Signing Date), (1) no
“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable event for which the notice period referred to in Section 4043(c) of
ERISA has been waived, has occurred in the three years prior to the Signing Date
or is reasonably expected to occur, (2) no “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (3) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on the assumptions used to fund such Plan) and (4) neither the
Company nor any member of its Controlled Group has incurred in the six years
prior to the Signing Date, or reasonably expects to incur, any liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the PBGC
in the ordinary course and without default) in respect of a Plan (including any
Plan that is a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA); and (C) each Plan that is intended to be qualified under Section 401(a)
of the Code has received a favorable determination letter from the Internal
Revenue Service with respect to its qualified status that has not been revoked,
or such a determination letter has been timely applied for but not received by
the Signing Date, and nothing has occurred, whether by action or by failure to
act, which could

-10-



--------------------------------------------------------------------------------



 



reasonably be expected to cause the loss, revocation or denial of such qualified
status or favorable determination letter.
          (o) Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, (i) the
Company and the Company Subsidiaries have filed all federal, state, local and
foreign income and franchise Tax returns required to be filed through the
Signing Date, subject to permitted extensions, and have paid all Taxes due
thereon, and (ii) no Tax deficiency has been determined adversely to the Company
or any of the Company Subsidiaries, nor does the Company have any knowledge of
any Tax deficiencies. “Tax” or "Taxes” means any federal, state, local or
foreign income, gross receipts, property, sales, use, license, excise,
franchise, employment, payroll, withholding, alternative or add on minimum, ad
valorem, transfer or excise tax, or any other tax, custom, duty, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or penalty, imposed by any Governmental Entity.
          (p) Properties and Leases. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
from liens, encumbrances, claims and defects that would affect the value thereof
or interfere with the use made or to be made thereof by them. Except as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the Company and the Company Subsidiaries hold all
leased real or personal property under valid and enforceable leases with no
exceptions that would interfere with the use made or to be made thereof by them.
          (q) Environmental Liability. Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect:
     (i) there is no legal, administrative, or other proceeding, claim or action
of any nature seeking to impose, or that would reasonably be expected to result
in the imposition of, on the Company or any Company Subsidiary, any liability
relating to the release of hazardous substances as defined under any local,
state or federal environmental statute, regulation or ordinance, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
pending or, to the Company’s knowledge, threatened against the Company or any
Company Subsidiary;
     (ii) to the Company’s knowledge, there is no reasonable basis for any such
proceeding, claim or action; and
     (iii) neither the Company nor any Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any court, Governmental Entity
or third party imposing any such environmental liability.
          (r) Risk Management Instruments. Except as would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, all derivative

-11-



--------------------------------------------------------------------------------



 



instruments, including, swaps, caps, floors and option agreements, whether
entered into for the Company’s own account, or for the account of one or more of
the Company Subsidiaries or its or their customers, were entered into (i) only
in the ordinary course of business, (ii) in accordance with prudent practices
and in all material respects with all applicable laws, rules, regulations and
regulatory policies and (iii) with counterparties believed to be financially
responsible at the time; and each of such instruments constitutes the valid and
legally binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms, except as may be limited by the
Bankruptcy Exceptions. Neither the Company or the Company Subsidiaries, nor, to
the knowledge of the Company, any other party thereto, is in breach of any of
its obligations under any such agreement or arrangement other than such breaches
that would not, individually or in the aggregate, reasonably be expected to have
a Company Material Adverse Effect.
          (s) Agreements with Regulatory Agencies. Except as set forth on
Schedule F, neither the Company nor any Company Subsidiary is subject to any
material cease-and-desist or other similar order or enforcement action issued
by, or is a party to any material written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2006, has adopted any board resolutions at the request of, any
Governmental Entity (other than the Appropriate Federal Banking Agencies with
jurisdiction over the Company and the Company Subsidiaries) that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies or procedures, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any Company Subsidiary been
advised since December 31, 2006 by any such Governmental Entity that it is
considering issuing, initiating, ordering, or requesting any such Regulatory
Agreement. The Company and each Company Subsidiary are in compliance in all
material respects with each Regulatory Agreement to which it is party or
subject, and neither the Company nor any Company Subsidiary has received any
notice from any Governmental Entity indicating that either the Company or any
Company Subsidiary is not in compliance in all material respects with any such
Regulatory Agreement. “Appropriate Federal Banking Agency” means the
“appropriate Federal banking agency” with respect to the Company or such Company
Subsidiaries, as applicable, as defined in Section 3(q) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1813(q)).
          (t) Insurance. The Company and the Company Subsidiaries are insured
with reputable insurers against such risks and in such amounts as the management
of the Company reasonably has determined to be prudent and consistent with
industry practice. The Company and the Company Subsidiaries are in material
compliance with their insurance policies and are not in default under any of the
material terms thereof, each such policy is outstanding and in full force and
effect, all premiums and other payments due under any material policy have been
paid, and all claims thereunder have been filed in due and timely fashion,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.

-12-



--------------------------------------------------------------------------------



 



          (u) Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect,
(i) the Company and each Company Subsidiary owns or otherwise has the right to
use, all intellectual property rights, including all trademarks, trade dress,
trade names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (“Proprietary Rights”)
free and clear of all liens and any claims of ownership by current or former
employees, contractors, designers or others and (ii) neither the Company nor any
of the Company Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any or the Company Subsidiaries received
any written (or, to the knowledge of the Company, oral) communications alleging
that any of them has materially infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by any other person. Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, to the Company’s knowledge, no other person is
infringing, diluting, misappropriating or violating, nor has the Company or any
or the Company Subsidiaries sent any written communications since January 1,
2006 alleging that any person has infringed, diluted, misappropriated or
violated, any of the Proprietary Rights owned by the Company and the Company
Subsidiaries.
          (v) Brokers and Finders. No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the Warrant or the transactions
contemplated hereby or thereby based upon arrangements made by or on behalf of
the Company or any Company Subsidiary for which the Investor could have any
liability.
Article III
Covenants
          3.1 Commercially Reasonable Efforts.
          (a) Subject to the terms and conditions of this Agreement, each of the
parties will use its commercially reasonable efforts in good faith to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or desirable, or advisable under applicable laws, so as to
permit consummation of the Purchase as promptly as practicable and otherwise to
enable consummation of the transactions contemplated hereby and shall use
commercially reasonable efforts to cooperate with the other party to that end.
          (b) If the Company is required to obtain any stockholder approvals set
forth on Schedule C, then the Company shall comply with this Section 3.1(b) and
Section 3.1(c). The Company shall call a special meeting of its stockholders, as
promptly as practicable following the Closing, to vote on proposals
(collectively, the “Stockholder Proposals”) to (i) approve the exercise of the
Warrant for Common Stock for purposes of the rules of the national security
exchange on which the Common Stock is listed and/or (ii) amend the Company’s
Charter to increase the number of authorized shares of Common Stock to at least
such number as shall be sufficient to permit the full exercise of the Warrant
for Common Stock and comply with the

-13-



--------------------------------------------------------------------------------



 



other provisions of this Section 3.1(b) and Section 3.1(c). The Board of
Directors shall recommend to the Company’s stockholders that such stockholders
vote in favor of the Stockholder Proposals. In connection with such meeting, the
Company shall prepare (and the Investor will reasonably cooperate with the
Company to prepare) and file with the SEC as promptly as practicable (but in no
event more than ten business days after the Closing) a preliminary proxy
statement, shall use its reasonable best efforts to respond to any comments of
the SEC or its staff thereon and to cause a definitive proxy statement related
to such stockholders’ meeting to be mailed to the Company’s stockholders not
more than five business days after clearance thereof by the SEC, and shall use
its reasonable best efforts to solicit proxies for such stockholder approval of
the Stockholder Proposals. The Company shall notify the Investor promptly of the
receipt of any comments from the SEC or its staff with respect to the proxy
statement and of any request by the SEC or its staff for amendments or
supplements to such proxy statement or for additional information and will
supply the Investor with copies of all correspondence between the Company or any
of its representatives, on the one hand, and the SEC or its staff, on the other
hand, with respect to such proxy statement. If at any time prior to such
stockholders’ meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the proxy statement, the Company shall as
promptly as practicable prepare and mail to its stockholders such an amendment
or supplement. Each of the Investor and the Company agrees promptly to correct
any information provided by it or on its behalf for use in the proxy statement
if and to the extent that such information shall have become false or misleading
in any material respect, and the Company shall as promptly as practicable
prepare and mail to its stockholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with the Investor prior to filing any proxy statement, or
any amendment or supplement thereto, and provide the Investor with a reasonable
opportunity to comment thereon. In the event that the approval of any of the
Stockholder Proposals is not obtained at such special stockholders meeting, the
Company shall include a proposal to approve (and the Board of Directors shall
recommend approval of) each such proposal at a meeting of its stockholders no
less than once in each subsequent six-month period beginning on January 1, 2009
until all such approvals are obtained or made.
          (c) None of the information supplied by the Company or any of the
Company Subsidiaries for inclusion in any proxy statement in connection with any
such stockholders meeting of the Company will, at the date it is filed with the
SEC, when first mailed to the Company’s stockholders and at the time of any
stockholders meeting, and at the time of any amendment or supplement thereof,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.
          3.2 Expenses. Unless otherwise provided in this Agreement or the
Warrant, each of the parties hereto will bear and pay all costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
under this Agreement and the Warrant, including fees and expenses of its own
financial or other consultants, investment bankers, accountants and counsel.
          3.3 Sufficiency of Authorized Common Stock; Exchange Listing.

-14-



--------------------------------------------------------------------------------



 



          (a) During the period from the Closing Date (or, if the approval of
the Stockholder Proposals is required, the date of such approval) until the date
on which the Warrant has been fully exercised, the Company shall at all times
have reserved for issuance, free of preemptive or similar rights, a sufficient
number of authorized and unissued Warrant Shares to effectuate such exercise.
Nothing in this Section 3.3 shall preclude the Company from satisfying its
obligations in respect of the exercise of the Warrant by delivery of shares of
Common Stock which are held in the treasury of the Company. As soon as
reasonably practicable following the Closing, the Company shall, at its expense,
cause the Warrant Shares to be listed on the same national securities exchange
on which the Common Stock is listed, subject to official notice of issuance, and
shall maintain such listing for so long as any Common Stock is listed on such
exchange.
          (b) If requested by the Investor, the Company shall promptly use its
reasonable best efforts to cause the Preferred Shares to be approved for listing
on a national securities exchange as promptly as practicable following such
request.
          3.4 Certain Notifications Until Closing. From the Signing Date until
the Closing, the Company shall promptly notify the Investor of (i) any fact,
event or circumstance of which it is aware and which would reasonably be
expected to cause any representation or warranty of the Company contained in
this Agreement to be untrue or inaccurate in any material respect or to cause
any covenant or agreement of the Company contained in this Agreement not to be
complied with or satisfied in any material respect and (ii) except as Previously
Disclosed, any fact, circumstance, event, change, occurrence, condition or
development of which the Company is aware and which, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect; provided, however, that delivery of any notice pursuant to this
Section 3.4 shall not limit or affect any rights of or remedies available to the
Investor; provided, further, that a failure to comply with this Section 3.4
shall not constitute a breach of this Agreement or the failure of any condition
set forth in Section 1.2 to be satisfied unless the underlying Company Material
Adverse Effect or material breach would independently result in the failure of a
condition set forth in Section 1.2 to be satisfied.
          3.5 Access, Information and Confidentiality.
          (a) From the Signing Date until the date when the Investor holds an
amount of Preferred Shares having an aggregate liquidation value of less than
10% of the Purchase Price, the Company will permit the Investor and its agents,
consultants, contractors and advisors (x) acting through the Appropriate Federal
Banking Agency, to examine the corporate books and make copies thereof and to
discuss the affairs, finances and accounts of the Company and the Company
Subsidiaries with the principal officers of the Company, all upon reasonable
notice and at such reasonable times and as often as the Investor may reasonably
request and (y) to review any information material to the Investor’s investment
in the Company provided by the Company to its Appropriate Federal Banking
Agency. Any investigation pursuant to this Section 3.5 shall be conducted during
normal business hours and in such manner as not to interfere unreasonably with
the conduct of the business of the Company, and nothing herein shall require the
Company or any Company Subsidiary to disclose any information to the Investor to
the extent (i) prohibited by applicable law or regulation, or (ii) that such
disclosure would reasonably be

-15-



--------------------------------------------------------------------------------



 



expected to cause a violation of any agreement to which the Company or any
Company Subsidiary is a party or would cause a risk of a loss of privilege to
the Company or any Company Subsidiary (provided that the Company shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in this clause
(ii) apply).
          (b) The Investor will use reasonable best efforts to hold, and will
use reasonable best efforts to cause its agents, consultants, contractors and
advisors to hold, in confidence all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the Company furnished or made available to it by the
Company or its representatives pursuant to this Agreement (except to the extent
that such information can be shown to have been (i) previously known by such
party on a non-confidential basis, (ii) in the public domain through no fault of
such party or (iii) later lawfully acquired from other sources by the party to
which it was furnished (and without violation of any other confidentiality
obligation)); provided that nothing herein shall prevent the Investor from
disclosing any Information to the extent required by applicable laws or
regulations or by any subpoena or similar legal process.
Article IV
Additional Agreements
          4.1 Purchase for Investment. The Investor acknowledges that the
Purchased Securities and the Warrant Shares have not been registered under the
Securities Act or under any state securities laws. The Investor (a) is acquiring
the Purchased Securities pursuant to an exemption from registration under the
Securities Act solely for investment with no present intention to distribute
them to any person in violation of the Securities Act or any applicable U.S.
state securities laws, (b) will not sell or otherwise dispose of any of the
Purchased Securities or the Warrant Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
applicable U.S. state securities laws, and (c) has such knowledge and experience
in financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of the Purchase and of making an
informed investment decision.
          4.2 Legends.
          (a) The Investor agrees that all certificates or other instruments
representing the Warrant and the Warrant Shares will bear a legend substantially
to the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”

-16-



--------------------------------------------------------------------------------



 



          (b) The Investor agrees that all certificates or other instruments
representing the Warrant will also bear a legend substantially to the following
effect:
“THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”
          (c) In addition, the Investor agrees that all certificates or other
instruments representing the Preferred Shares will bear a legend substantially
to the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS
ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER”
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT
OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT
EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER
THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS
INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN

-17-



--------------------------------------------------------------------------------



 



RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED
BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.”
          (d) In the event that any Purchased Securities or Warrant Shares
(i) become registered under the Securities Act or (ii) are eligible to be
transferred without restriction in accordance with Rule 144 or another exemption
from registration under the Securities Act (other than Rule 144A), the Company
shall issue new certificates or other instruments representing such Purchased
Securities or Warrant Shares, which shall not contain the applicable legends in
Sections 4.2(a) and (c) above; provided that the Investor surrenders to the
Company the previously issued certificates or other instruments. Upon Transfer
of all or a portion of the Warrant in compliance with Section 4.4, the Company
shall issue new certificates or other instruments representing the Warrant,
which shall not contain the applicable legend in Section 4.2(b) above; provided
that the Investor surrenders to the Company the previously issued certificates
or other instruments.
          4.3 Certain Transactions. The Company will not merge or consolidate
with, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party (or
its ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement to be performed and observed
by the Company.
          4.4 Transfer of Purchased Securities and Warrant Shares; Restrictions
on Exercise of the Warrant. Subject to compliance with applicable securities
laws, the Investor shall be permitted to transfer, sell, assign or otherwise
dispose of (“Transfer”) all or a portion of the Purchased Securities or Warrant
Shares at any time, and the Company shall take all steps as may be reasonably
requested by the Investor to facilitate the Transfer of the Purchased Securities
and the Warrant Shares; provided that the Investor shall not Transfer a portion
or portions of the Warrant with respect to, and/or exercise the Warrant for,
more than one-half of the Initial Warrant Shares (as such number may be adjusted
from time to time pursuant to Section 13 thereof) in the aggregate until the
earlier of (a) the date on which the Company (or any successor by Business
Combination) has received aggregate gross proceeds of not less than the Purchase
Price (and the purchase price paid by the Investor to any such successor for
securities of such successor purchased under the CPP) from one or more Qualified
Equity Offerings (including Qualified Equity Offerings of such successor) and
(b) December 31, 2009. “Qualified Equity Offering” means the sale and issuance
for cash by the Company to persons other than the Company or any of the Company
Subsidiaries after the Closing Date of shares of perpetual Preferred Stock,
Common Stock or any combination of such stock, that, in each case, qualify as
and may be included in Tier 1 capital of the Company at the time of issuance
under the

-18-



--------------------------------------------------------------------------------



 



applicable risk-based capital guidelines of the Company’s Appropriate Federal
Banking Agency (other than any such sales and issuances made pursuant to
agreements or arrangements entered into, or pursuant to financing plans which
were publicly announced, on or prior to October 13, 2008). “Business
Combination” means a merger, consolidation, statutory share exchange or similar
transaction that requires the approval of the Company’s stockholders.
          4.5 Registration Rights.
          (a) Registration.
     (i) Subject to the terms and conditions of this Agreement, the Company
covenants and agrees that as promptly as practicable after the Closing Date (and
in any event no later than 30 days after the Closing Date), the Company shall
prepare and file with the SEC a Shelf Registration Statement covering all
Registrable Securities (or otherwise designate an existing Shelf Registration
Statement filed with the SEC to cover the Registrable Securities), and, to the
extent the Shelf Registration Statement has not theretofore been declared
effective or is not automatically effective upon such filing, the Company shall
use reasonable best efforts to cause such Shelf Registration Statement to be
declared or become effective and to keep such Shelf Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such Registrable Securities for a period from the date of its initial
effectiveness until such time as there are no Registrable Securities remaining
(including by refiling such Shelf Registration Statement (or a new Shelf
Registration Statement) if the initial Shelf Registration Statement expires). So
long as the Company is a well-known seasoned issuer (as defined in Rule 405
under the Securities Act) at the time of filing of the Shelf Registration
Statement with the SEC, such Shelf Registration Statement shall be designated by
the Company as an automatic Shelf Registration Statement. Notwithstanding the
foregoing, if on the Signing Date the Company is not eligible to file a
registration statement on Form S-3, then the Company shall not be obligated to
file a Shelf Registration Statement unless and until requested to do so in
writing by the Investor.
     (ii) Any registration pursuant to Section 4.5(a)(i) shall be effected by
means of a shelf registration on an appropriate form under Rule 415 under the
Securities Act (a “Shelf Registration Statement”). If the Investor or any other
Holder intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 4.5(c); provided that the Company shall not
be required to facilitate an underwritten offering of Registrable Securities
unless the expected gross proceeds from such offering exceed (i) 2% of the
initial aggregate liquidation preference of the Preferred Shares if such initial
aggregate liquidation preference is less than $2 billion and (ii) $200 million
if the initial aggregate liquidation preference of the Preferred Shares is equal
to or greater than $2 billion. The lead underwriters in any such distribution
shall be selected by the Holders of a majority of the Registrable Securities to
be distributed; provided that to the extent appropriate and

-19-



--------------------------------------------------------------------------------



 



permitted under applicable law, such Holders shall consider the qualifications
of any broker-dealer Affiliate of the Company in selecting the lead underwriters
in any such distribution.
     (iii) The Company shall not be required to effect a registration (including
a resale of Registrable Securities from an effective Shelf Registration
Statement) or an underwritten offering pursuant to Section 4.5(a): (A) with
respect to securities that are not Registrable Securities; or (B) if the Company
has notified the Investor and all other Holders that in the good faith judgment
of the Board of Directors, it would be materially detrimental to the Company or
its securityholders for such registration or underwritten offering to be
effected at such time, in which event the Company shall have the right to defer
such registration for a period of not more than 45 days after receipt of the
request of the Investor or any other Holder; provided that such right to delay a
registration or underwritten offering shall be exercised by the Company (1) only
if the Company has generally exercised (or is concurrently exercising) similar
black-out rights against holders of similar securities that have registration
rights and (2) not more than three times in any 12-month period and not more
than 90 days in the aggregate in any 12-month period.
     (iv) If during any period when an effective Shelf Registration Statement is
not available, the Company proposes to register any of its equity securities,
other than a registration pursuant to Section 4.5(a)(i) or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to the Investor and all other Holders of
its intention to effect such a registration (but in no event less than ten days
prior to the anticipated filing date) and will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten business days after the date of the
Company’s notice (a “Piggyback Registration”). Any such person that has made
such a written request may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 4.5(a)(iv) prior to the
effectiveness of such registration, whether or not Investor or any other Holders
have elected to include Registrable Securities in such registration.
     (v) If the registration referred to in Section 4.5(a)(iv) is proposed to be
underwritten, the Company will so advise Investor and all other Holders as a
part of the written notice given pursuant to Section 4.5(a)(iv). In such event,
the right of Investor and all other Holders to registration pursuant to
Section 4.5(a) will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such person’s Registrable Securities in the
underwriting if such securities are of the same class of securities as the
securities to be offered in the underwritten offering, and each such person will
(together with the Company and the other persons distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company; provided

-20-



--------------------------------------------------------------------------------



 



that the Investor (as opposed to other Holders) shall not be required to
indemnify any person in connection with any registration. If any participating
person disapproves of the terms of the underwriting, such person may elect to
withdraw therefrom by written notice to the Company, the managing underwriters
and the Investor (if the Investor is participating in the underwriting).
     (vi) If either (x) the Company grants “piggyback” registration rights to
one or more third parties to include their securities in an underwritten
offering under the Shelf Registration Statement pursuant to Section 4.5(a)(ii)
or (y) a Piggyback Registration under Section 4.5(a)(iv) relates to an
underwritten offering on behalf of the Company, and in either case the managing
underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in such offering exceeds the number which
can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company will
include in such offering only such number of securities that in the reasonable
opinion of such managing underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (A) first, in the case of a Piggyback Registration under
Section 4.5(a)(iv), the securities the Company proposes to sell, (B) then the
Registrable Securities of the Investor and all other Holders who have requested
inclusion of Registrable Securities pursuant to Section 4.5(a)(ii) or
Section 4.5(a)(iv), as applicable, pro rata on the basis of the aggregate number
of such securities or shares owned by each such person and (C) lastly, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement; provided, however, that if the Company has, prior
to the Signing Date, entered into an agreement with respect to its securities
that is inconsistent with the order of priority contemplated hereby then it
shall apply the order of priority in such conflicting agreement to the extent
that it would otherwise result in a breach under such agreement.
          (b) Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
          (c) Obligations of the Company. The Company shall use its reasonable
best efforts, for so long as there are Registrable Securities outstanding, to
take such actions as are under its control to not become an ineligible issuer
(as defined in Rule 405 under the Securities Act) and to remain a well-known
seasoned issuer (as defined in Rule 405 under the Securities Act) if it has such
status on the Signing Date or becomes eligible for such status in the future. In
addition, whenever required to effect the registration of any Registrable
Securities or facilitate the distribution of Registrable Securities pursuant to
an effective Shelf Registration Statement, the Company shall, as expeditiously
as reasonably practicable:

-21-



--------------------------------------------------------------------------------



 



     (i) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to Section 4.5(d), keep such registration
statement effective and keep such prospectus supplement current until the
securities described therein are no longer Registrable Securities.
     (ii) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
     (iii) Furnish to the Holders and any underwriters such number of copies of
the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.
     (iv) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
     (v) Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
     (vi) Give written notice to the Holders:
     (A) when any registration statement filed pursuant to Section 4.5(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;

-22-



--------------------------------------------------------------------------------



 



     (B) of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;
     (C) of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;
     (D) of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Common Stock for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose;
     (E) of the happening of any event that requires the Company to make changes
in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
     (F) if at any time the representations and warranties of the Company
contained in any underwriting agreement contemplated by Section 4.5(c)(x) cease
to be true and correct.
     (vii) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.5(c)(vi)(C) at the earliest practicable time.
     (viii) Upon the occurrence of any event contemplated by Section 4.5(c)(v)
or 4.5(c)(vi)(E), promptly prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders and any
underwriters, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If the Company notifies the Holders in accordance with
Section 4.5(c)(vi)(E) to suspend the use of the prospectus until the requisite
changes to the prospectus have been made, then the Holders and any underwriters
shall suspend use of such prospectus and use their reasonable best efforts to
return to the Company all copies of such prospectus (at the Company’s expense)
other than permanent file copies then in such Holders’ or underwriters’
possession. The total number of days that any such suspension may be in effect
in any 12-month period shall not exceed 90 days.
     (ix) Use reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance

-23-



--------------------------------------------------------------------------------



 



with any procedures reasonably requested by the Holders or any managing
underwriter(s).
     (x) If an underwritten offering is requested pursuant to
Section 4.5(a)(ii), enter into an underwriting agreement in customary form,
scope and substance and take all such other actions reasonably requested by the
Holders of a majority of the Registrable Securities being sold in connection
therewith or by the managing underwriter(s), if any, to expedite or facilitate
the underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows”, similar
sales events and other marketing activities), (A) make such representations and
warranties to the Holders that are selling stockholders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Shelf Registration Statement, prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in customary form, substance and scope, and, if true, confirm the same if
and when requested, (B) use its reasonable best efforts to furnish the
underwriters with opinions of counsel to the Company, addressed to the managing
underwriter(s), if any, covering the matters customarily covered in such
opinions requested in underwritten offerings, (C) use its reasonable best
efforts to obtain “cold comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (D) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings (provided that the Investor shall not be obligated to
provide any indemnity), and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.
     (xi) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative,

-24-



--------------------------------------------------------------------------------



 



managing underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.
     (xii) Use reasonable best efforts to cause all such Registrable Securities
to be listed on each national securities exchange on which similar securities
issued by the Company are then listed or, if no similar securities issued by the
Company are then listed on any national securities exchange, use its reasonable
best efforts to cause all such Registrable Securities to be listed on such
securities exchange as the Investor may designate.
     (xiii) If requested by Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith or managing underwriter(s),
if any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
     (xiv) Timely provide to its security holders earning statements satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
          (d) Suspension of Sales. Upon receipt of written notice from the
Company that a registration statement, prospectus or prospectus supplement
contains or may contain an untrue statement of a material fact or omits or may
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading or that circumstances exist that make
inadvisable use of such registration statement, prospectus or prospectus
supplement, the Investor and each Holder of Registrable Securities shall
forthwith discontinue disposition of Registrable Securities until the Investor
and/or Holder has received copies of a supplemented or amended prospectus or
prospectus supplement, or until the Investor and/or such Holder is advised in
writing by the Company that the use of the prospectus and, if applicable,
prospectus supplement may be resumed, and, if so directed by the Company, the
Investor and/or such Holder shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in the Investor
and/or such Holder’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice. The total number of days that any such suspension may
be in effect in any 12-month period shall not exceed 90 days.
          (e) Termination of Registration Rights. A Holder’s registration rights
as to any securities held by such Holder (and its Affiliates, partners, members
and former members) shall not be available unless such securities are
Registrable Securities.
          (f) Furnishing Information.

-25-



--------------------------------------------------------------------------------



 



     (i) Neither the Investor nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.
     (ii) It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Section 4.5(c) that Investor and/or the selling
Holders and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.
          (g) Indemnification.
     (i) The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and each Person, if any, that controls a
Holder within the meaning of the Securities Act (each, an “Indemnitee”), against
any and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals incurred in connection with investigating, defending, settling,
compromising or paying any such losses, claims, damages, actions, liabilities,
costs and expenses), joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (A) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), in reliance upon and in conformity
with information regarding such Indemnitee or its plan of distribution or
ownership interests which was furnished in writing to the Company by such
Indemnitee for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (B) offers or sales effected by or on
behalf of such Indemnitee “by means of” (as defined in Rule 159A) a “free
writing prospectus” (as defined in Rule 405) that was not authorized in writing
by the Company.

-26-



--------------------------------------------------------------------------------



 



     (ii) If the indemnification provided for in Section 4.5(g)(i) is
unavailable to an Indemnitee with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the Indemnitee harmless as contemplated therein, then the Company, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations. The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 4.5(g)(ii) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4.5(g)(i). No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.
          (h) Assignment of Registration Rights. The rights of the Investor to
registration of Registrable Securities pursuant to Section 4.5(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
with a liquidation preference or, in the case of Registrable Securities other
than Preferred Shares, a market value, no less than an amount equal to (i) 2% of
the initial aggregate liquidation preference of the Preferred Shares if such
initial aggregate liquidation preference is less than $2 billion and (ii)
$200 million if the initial aggregate liquidation preference of the Preferred
Shares is equal to or greater than $2 billion; provided, however, the transferor
shall, within ten days after such transfer, furnish to the Company written
notice of the name and address of such transferee or assignee and the number and
type of Registrable Securities that are being assigned. For purposes of this
Section 4.5(h), “market value” per share of Common Stock shall be the last
reported sale price of the Common Stock on the national securities exchange on
which the Common Stock is listed or admitted to trading on the last trading day
prior to the proposed transfer, and the “market value” for the Warrant (or any
portion thereof) shall be the market value per share of Common Stock into which
the Warrant (or such portion) is exercisable less the exercise price per share.
          (i) Clear Market. With respect to any underwritten offering of
Registrable Securities by the Investor or other Holders pursuant to this
Section 4.5, the Company agrees not to effect (other than pursuant to such
registration or pursuant to a Special Registration) any public sale or
distribution, or to file any Shelf Registration Statement (other than such
registration or a Special Registration) covering, in the case of an underwritten
offering of Common Stock or Warrants, any of its equity securities or, in the
case of an underwritten offering of Preferred Shares, any

-27-



--------------------------------------------------------------------------------



 



Preferred Stock of the Company, or, in each case, any securities convertible
into or exchangeable or exercisable for such securities, during the period not
to exceed ten days prior and 60 days following the effective date of such
offering or such longer period up to 90 days as may be requested by the managing
underwriter for such underwritten offering. The Company also agrees to cause
such of its directors and senior executive officers to execute and deliver
customary lock-up agreements in such form and for such time period up to 90 days
as may be requested by the managing underwriter. “Special Registration” means
the registration of (A) equity securities and/or options or other rights in
respect thereof solely registered on Form S-4 or Form S-8 (or successor form) or
(B) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, members of management, employees,
consultants, customers, lenders or vendors of the Company or Company
Subsidiaries or in connection with dividend reinvestment plans.
          (j) Rule 144; Rule 144A. With a view to making available to the
Investor and Holders the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:
     (i) make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous rule
promulgated under the Securities Act, at all times after the Signing Date;
     (ii) (A) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and (B) if at any time
the Company is not required to file such reports, make available, upon the
request of any Holder, such information necessary to permit sales pursuant to
Rule 144A (including the information required by Rule 144A(d)(4) under the
Securities Act);
     (iii) so long as the Investor or a Holder owns any Registrable Securities,
furnish to the Investor or such Holder forthwith upon request: a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 under the Securities Act, and of the Exchange Act; a copy of the most
recent annual or quarterly report of the Company; and such other reports and
documents as the Investor or Holder may reasonably request in availing itself of
any rule or regulation of the SEC allowing it to sell any such securities to the
public without registration; and
     (iv) take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.
          (k) As used in this Section 4.5, the following terms shall have the
following respective meanings:

-28-



--------------------------------------------------------------------------------



 



     (i) “Holder” means the Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 4.5(h) hereof.
     (ii) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.
     (iii) “Register,” “registered,” and “registration” shall refer to a
registration effected by preparing and (A) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (B) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement on Form S-3.
     (iv) “Registrable Securities” means (A) all Preferred Shares, (B) the
Warrant (subject to Section 4.5(p)) and (C) any equity securities issued or
issuable directly or indirectly with respect to the securities referred to in
the foregoing clauses (A) or (B) by way of conversion, exercise or exchange
thereof, including the Warrant Shares, or share dividend or share split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization,
provided that, once issued, such securities will not be Registrable Securities
when (1) they are sold pursuant to an effective registration statement under the
Securities Act, (2) except as provided below in Section 4.5(o), they may be sold
pursuant to Rule 144 without limitation thereunder on volume or manner of sale,
(3) they shall have ceased to be outstanding or (4) they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities. No Registrable Securities may
be registered under more than one registration statement at any one time.
     (v) “Registration Expenses” mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.5, including all registration, filing
and listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Holders’ Counsel, and
expenses of the Company’s independent accountants in connection with any regular
or special reviews or audits incident to or required by any such registration,
but shall not include Selling Expenses.
     (vi) “Rule 144”, “Rule 144A”, “Rule 159A”, “Rule 405” and “Rule 415” mean,
in each case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.
     (vii) “Selling Expenses” mean all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements

-29-



--------------------------------------------------------------------------------



 



of counsel for any Holder (other than the fees and disbursements of Holders’
Counsel included in Registration Expenses).
          (l) At any time, any holder of Securities (including any Holder) may
elect to forfeit its rights set forth in this Section 4.5 from that date
forward; provided, that a Holder forfeiting such rights shall nonetheless be
entitled to participate under Section 4.5(a)(iv) — (vi) in any Pending
Underwritten Offering to the same extent that such Holder would have been
entitled to if the holder had not withdrawn; and provided, further, that no such
forfeiture shall terminate a Holder’s rights or obligations under Section 4.5(f)
with respect to any prior registration or Pending Underwritten Offering.
“Pending Underwritten Offering” means, with respect to any Holder forfeiting its
rights pursuant to this Section 4.5(l), any underwritten offering of Registrable
Securities in which such Holder has advised the Company of its intent to
register its Registrable Securities either pursuant to Section 4.5(a)(ii) or
4.5(a)(iv) prior to the date of such Holder’s forfeiture.
          (m) Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if the Company fails to perform any of its
obligations under this Section 4.5 and that the Investor and the Holders from
time to time may be irreparably harmed by any such failure, and accordingly
agree that the Investor and such Holders, in addition to any other remedy to
which they may be entitled at law or in equity, to the fullest extent permitted
and enforceable under applicable law shall be entitled to compel specific
performance of the obligations of the Company under this Section 4.5 in
accordance with the terms and conditions of this Section 4.5.
          (n) No Inconsistent Agreements. The Company shall not, on or after the
Signing Date, enter into any agreement with respect to its securities that may
impair the rights granted to the Investor and the Holders under this Section 4.5
or that otherwise conflicts with the provisions hereof in any manner that may
impair the rights granted to the Investor and the Holders under this
Section 4.5. In the event the Company has, prior to the Signing Date, entered
into any agreement with respect to its securities that is inconsistent with the
rights granted to the Investor and the Holders under this Section 4.5 (including
agreements that are inconsistent with the order of priority contemplated by
Section 4.5(a)(vi)) or that may otherwise conflict with the provisions hereof,
the Company shall use its reasonable best efforts to amend such agreements to
ensure they are consistent with the provisions of this Section 4.5.
          (o) Certain Offerings by the Investor. In the case of any securities
held by the Investor that cease to be Registrable Securities solely by reason of
clause (2) in the definition of “Registrable Securities,” the provisions of
Sections 4.5(a)(ii), clauses (iv), (ix) and (x)-(xii) of Section 4.5(c),
Section 4.5(g) and Section 4.5(i) shall continue to apply until such securities
otherwise cease to be Registrable Securities. In any such case, an
“underwritten” offering or other disposition shall include any distribution of
such securities on behalf of the Investor by one or more broker-dealers, an
“underwriting agreement” shall include any purchase agreement entered into by
such broker-dealers, and any “registration statement” or “prospectus” shall
include any offering document approved by the Company and used in connection
with such distribution.

-30-



--------------------------------------------------------------------------------



 



          (p) Registered Sales of the Warrant. The Holders agree to sell the
Warrant or any portion thereof under the Shelf Registration Statement only
beginning 30 days after notifying the Company of any such sale, during which
30-day period the Investor and all Holders of the Warrant shall take reasonable
steps to agree to revisions to the Warrant to permit a public distribution of
the Warrant, including entering into a warrant agreement and appointing a
warrant agent.
          4.6 Voting of Warrant Shares. Notwithstanding anything in this
Agreement to the contrary, the Investor shall not exercise any voting rights
with respect to the Warrant Shares.
          4.7 Depositary Shares. Upon request by the Investor at any time
following the Closing Date, the Company shall promptly enter into a depositary
arrangement, pursuant to customary agreements reasonably satisfactory to the
Investor and with a depositary reasonably acceptable to the Investor, pursuant
to which the Preferred Shares may be deposited and depositary shares, each
representing a fraction of a Preferred Share as specified by the Investor, may
be issued. From and after the execution of any such depositary arrangement, and
the deposit of any Preferred Shares pursuant thereto, the depositary shares
issued pursuant thereto shall be deemed “Preferred Shares” and, as applicable,
“Registrable Securities” for purposes of this Agreement.
          4.8 Restriction on Dividends and Repurchases.
          (a) Prior to the earlier of (x) the third anniversary of the Closing
Date and (y) the date on which the Preferred Shares have been redeemed in whole
or the Investor has transferred all of the Preferred Shares to third parties
which are not Affiliates of the Investor, neither the Company nor any Company
Subsidiary shall, without the consent of the Investor:
     (i) declare or pay any dividend or make any distribution on the Common
Stock (other than (A) regular quarterly cash dividends of not more than the
amount of the last quarterly cash dividend per share declared or, if lower,
publicly announced an intention to declare, on the Common Stock prior to
October 14, 2008, as adjusted for any stock split, stock dividend, reverse stock
split, reclassification or similar transaction, (B) dividends payable solely in
shares of Common Stock and (C) dividends or distributions of rights or Junior
Stock in connection with a stockholders’ rights plan); or
     (ii) redeem, purchase or acquire any shares of Common Stock or other
capital stock or other equity securities of any kind of the Company, or any
trust preferred securities issued by the Company or any Affiliate of the
Company, other than (A) redemptions, purchases or other acquisitions of the
Preferred Shares, (B) redemptions, purchases or other acquisitions of shares of
Common Stock or other Junior Stock, in each case in this clause (B) in
connection with the administration of any employee benefit plan in the ordinary
course of business (including purchases to offset the Share Dilution Amount (as
defined below) pursuant to a publicly announced repurchase plan) and consistent
with past practice; provided that any purchases to offset the Share Dilution
Amount shall in no event exceed the Share Dilution Amount, (C) purchases or
other

-31-



--------------------------------------------------------------------------------



 



acquisitions by a broker-dealer subsidiary of the Company solely for the purpose
of market-making, stabilization or customer facilitation transactions in Junior
Stock or Parity Stock in the ordinary course of its business, (D) purchases by a
broker-dealer subsidiary of the Company of capital stock of the Company for
resale pursuant to an offering by the Company of such capital stock underwritten
by such broker-dealer subsidiary, (E) any redemption or repurchase of rights
pursuant to any stockholders’ rights plan, (F) the acquisition by the Company or
any of the Company Subsidiaries of record ownership in Junior Stock or Parity
Stock for the beneficial ownership of any other persons (other than the Company
or any other Company Subsidiary), including as trustees or custodians, and
(G) the exchange or conversion of Junior Stock for or into other Junior Stock or
of Parity Stock or trust preferred securities for or into other Parity Stock
(with the same or lesser aggregate liquidation amount) or Junior Stock, in each
case set forth in this clause (G), solely to the extent required pursuant to
binding contractual agreements entered into prior to the Signing Date or any
subsequent agreement for the accelerated exercise, settlement or exchange
thereof for Common Stock (clauses (C) and (F), collectively, the “Permitted
Repurchases”). “Share Dilution Amount” means the increase in the number of
diluted shares outstanding (determined in accordance with GAAP, and as measured
from the date of the Company’s most recently filed Company Financial Statements
prior to the Closing Date) resulting from the grant, vesting or exercise of
equity-based compensation to employees and equitably adjusted for any stock
split, stock dividend, reverse stock split, reclassification or similar
transaction.
          (b) Until such time as the Investor ceases to own any Preferred
Shares, the Company shall not repurchase any Preferred Shares from any holder
thereof, whether by means of open market purchase, negotiated transaction, or
otherwise, other than Permitted Repurchases, unless it offers to repurchase a
ratable portion of the Preferred Shares then held by the Investor on the same
terms and conditions.
          (c) “Junior Stock” means Common Stock and any other class or series of
stock of the Company the terms of which expressly provide that it ranks junior
to the Preferred Shares as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company. “Parity Stock” means any
class or series of stock of the Company the terms of which do not expressly
provide that such class or series will rank senior or junior to the Preferred
Shares as to dividend rights and/or as to rights on liquidation, dissolution or
winding up of the Company (in each case without regard to whether dividends
accrue cumulatively or non-cumulatively).
          4.9 Repurchase of Investor Securities.
          (a) Following the redemption in whole of the Preferred Shares held by
the Investor or the Transfer by the Investor of all of the Preferred Shares to
one or more third parties not affiliated with the Investor, the Company may
repurchase, in whole or in part, at any time any other equity securities of the
Company purchased by the Investor pursuant to this Agreement or the Warrant and
then held by the Investor, upon notice given as provided in clause (b) below, at
the Fair Market Value of the equity security.

-32-



--------------------------------------------------------------------------------



 



          (b) Notice of every repurchase of equity securities of the Company
held by the Investor shall be given at the address and in the manner set forth
for such party in Section 5.6. Each notice of repurchase given to the Investor
shall state: (i) the number and type of securities to be repurchased, (ii) the
Board of Director’s determination of Fair Market Value of such securities and
(iii) the place or places where certificates representing such securities are to
be surrendered for payment of the repurchase price. The repurchase of the
securities specified in the notice shall occur as soon as practicable following
the determination of the Fair Market Value of the securities.
          (c) As used in this Section 4.9, the following terms shall have the
following respective meanings:
     (i) “Appraisal Procedure” means a procedure whereby two independent
appraisers, one chosen by the Company and one by the Investor, shall mutually
agree upon the Fair Market Value. Each party shall deliver a notice to the other
appointing its appraiser within 10 days after the Appraisal Procedure is
invoked. If within 30 days after appointment of the two appraisers they are
unable to agree upon the Fair Market Value, a third independent appraiser shall
be chosen within 10 days thereafter by the mutual consent of such first two
appraisers. The decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Company and the Investor; otherwise, the average of all
three determinations shall be binding upon the Company and the Investor. The
costs of conducting any Appraisal Procedure shall be borne by the Company.
     (ii) “Fair Market Value” means, with respect to any security, the fair
market value of such security as determined by the Board of Directors, acting in
good faith in reliance on an opinion of a nationally recognized independent
investment banking firm retained by the Company for this purpose and certified
in a resolution to the Investor. If the Investor does not agree with the Board
of Director’s determination, it may object in writing within 10 days of receipt
of the Board of Director’s determination. In the event of such an objection, an
authorized representative of the Investor and the chief executive officer of the
Company shall promptly meet to resolve the objection and to agree upon the Fair
Market Value. If the chief executive officer and the authorized representative
are unable to agree on the Fair Market Value during the 10-day period following
the delivery of the Investor’s objection, the Appraisal Procedure may be invoked
by either party to determine the Fair Market Value by delivery of a written
notification thereof not later than the 30th day after delivery of the
Investor’s objection.
          4.10 Executive Compensation. Until such time as the Investor ceases to
own any debt or equity securities of the Company acquired pursuant to this
Agreement or the Warrant, the Company shall take all necessary action to ensure
that its Benefit Plans with respect to its Senior

-33-



--------------------------------------------------------------------------------



 



Executive Officers comply in all respects with Section 111(b) of the EESA as
implemented by any guidance or regulation thereunder that has been issued and is
in effect as of the Closing Date, and shall not adopt any new Benefit Plan with
respect to its Senior Executive Officers that does not comply therewith. “Senior
Executive Officers” means the Company’s “senior executive officers” as defined
in subsection 111(b)(3) of the EESA and regulations issued thereunder, including
the rules set forth in 31 C.F.R. Part 30.
          4.11 Bank and Thrift Holding Company Status. If the Company is a Bank
Holding Company or a Savings and Loan Holding Company on the Signing Date, then
the Company shall maintain its status as a Bank Holding Company or Savings and
Loan Holding Company, as the case may be, for as long as the Investor owns any
Purchased Securities or Warrant Shares. The Company shall redeem all Purchased
Securities and Warrant Shares held by the Investor prior to terminating its
status as a Bank Holding Company or Savings and Loan Holding Company, as
applicable. “Bank Holding Company” means a company registered as such with the
Board of Governors of the Federal Reserve System (the “Federal Reserve”)
pursuant to 12 U.S.C. §1842 and the regulations of the Federal Reserve
promulgated thereunder. “Savings and Loan Holding Company” means a company
registered as such with the Office of Thrift Supervision pursuant to 12 U.S.C.
§1467(a) and the regulations of the Office of Thrift Supervision promulgated
thereunder.
          4.12 Predominantly Financial. For as long as the Investor owns any
Purchased Securities or Warrant Shares, the Company, to the extent it is not
itself an insured depository institution, agrees to remain predominantly engaged
in financial activities. A company is predominantly engaged in financial
activities if the annual gross revenues derived by the company and all
subsidiaries of the company (excluding revenues derived from subsidiary
depository institutions), on a consolidated basis, from engaging in activities
that are financial in nature or are incidental to a financial activity under
subsection (k) of Section 4 of the Bank Holding Company Act of 1956 (12 U.S.C.
1843(k)) represent at least 85 percent of the consolidated annual gross revenues
of the company.
Article V
Miscellaneous
          5.1 Termination. This Agreement may be terminated at any time prior to
the Closing:
          (a) by either the Investor or the Company if the Closing shall not
have occurred by the 30th calendar day following the Signing Date; provided,
however, that in the event the Closing has not occurred by such 30th calendar
day, the parties will consult in good faith to determine whether to extend the
term of this Agreement, it being understood that the parties shall be required
to consult only until the fifth day after such 30th calendar day and not be
under any obligation to extend the term of this Agreement thereafter; provided,
further, that the right to terminate this Agreement under this Section 5.1(a)
shall not be available to any party whose breach of any representation or
warranty or failure to perform any obligation under this

-34-



--------------------------------------------------------------------------------



 



Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date; or
          (b) by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or
          (c) by the mutual written consent of the Investor and the Company.
In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.
          5.2 Survival of Representations and Warranties. All covenants and
agreements, other than those which by their terms apply in whole or in part
after the Closing, shall terminate as of the Closing. The representations and
warranties of the Company made herein or in any certificates delivered in
connection with the Closing shall survive the Closing without limitation.
          5.3 Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each party; provided that the Investor may unilaterally amend
any provision of this Agreement to the extent required to comply with any
changes after the Signing Date in applicable federal statutes. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative of any rights or
remedies provided by law.
          5.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Purchase are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.
          5.5 Governing Law: Submission to Jurisdiction, Etc. This Agreement
will be governed by and construed in accordance with the federal law of the
United States if and to the extent such law is applicable, and otherwise in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each of the parties hereto
agrees (a) to submit to the exclusive jurisdiction and venue of the United
States District Court for the District of Columbia and the United States Court
of Federal Claims for any and all civil actions, suits or proceedings arising
out of or relating to this Agreement or the Warrant or the transactions
contemplated hereby or thereby, and (b) that notice may be served upon (i) the
Company at the address and in the manner set forth for notices to the Company in
Section 5.6 and (ii) the Investor in accordance with

-35-



--------------------------------------------------------------------------------



 



federal law. To the extent permitted by applicable law, each of the parties
hereto hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to this Agreement or the Warrant or the transactions
contemplated hereby or thereby.
          5.6 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices to the Company shall be delivered as set forth in
Schedule A, or pursuant to such other instruction as may be designated in
writing by the Company to the Investor. All notices to the Investor shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the Investor to the Company.
If to the Investor:
United States Department of the Treasury
1500 Pennsylvania Avenue, NW, Room 2312
Washington, D.C. 20220
Attention: Assistant General Counsel (Banking and Finance)
Facsimile: (202) 622-1974
          5.7 Definitions
          (a) When a reference is made in this Agreement to a subsidiary of a
person, the term “subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity (x) of which such person or a
subsidiary of such person is a general partner or (y) of which a majority of the
voting securities or other voting interests, or a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.
          (b) The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.
          (c) The terms “knowledge of the Company” or “Company’s knowledge” mean
the actual knowledge after reasonable and due inquiry of the “officers” (as such
term is defined in Rule 3b-2 under the Exchange Act, but excluding any Vice
President or Secretary) of the Company.

-36-



--------------------------------------------------------------------------------



 



          5.8 Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (a) an assignment, in the
case of a Business Combination where such party is not the surviving entity, or
a sale of substantially all of its assets, to the entity which is the survivor
of such Business Combination or the purchaser in such sale and (b) as provided
in Section 4.5.
          5.9 Severability. If any provision of this Agreement or the Warrant,
or the application thereof to any person or circumstance, is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
          5.10 No Third Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the Company and the Investor any benefit, right or remedies, except
that the provisions of Section 4.5 shall inure to the benefit of the persons
referred to in that Section.
* * *

-37-



--------------------------------------------------------------------------------



 



ANNEX A
FORM OF CERTIFICATE OF DESIGNATIONS
[Articles of Amendment filed separately]

 



--------------------------------------------------------------------------------



 



ANNEX B
FORM OF WAIVER
In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

 



--------------------------------------------------------------------------------



 



ANNEX C
FORM OF OPINION
          (a) The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the state of its incorporation.
          (b) The Preferred Shares have been duly and validly authorized, and,
when issued and delivered pursuant to the Agreement, the Preferred Shares will
be duly and validly issued and fully paid and non-assessable, will not be issued
in violation of any preemptive rights, and will rank pari passu with or senior
to all other series or classes of Preferred Stock issued on the Closing Date
with respect to the payment of dividends and the distribution of assets in the
event of any dissolution, liquidation or winding up of the Company.
          (c) The Warrant has been duly authorized and, when executed and
delivered as contemplated by the Agreement, will constitute a valid and legally
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.
          (d) The shares of Common Stock issuable upon exercise of the Warrant
have been duly authorized and reserved for issuance upon exercise of the Warrant
and when so issued in accordance with the terms of the Warrant will be validly
issued, fully paid and non-assessable [insert, if applicable: , subject to the
approvals of the Company’s stockholders set forth on Schedule C].
          (e) The Company has the corporate power and authority to execute and
deliver the Agreement and the Warrant and [insert, if
applicable: , subject to the approvals of the Company’s stockholders set forth
on Schedule C,] to carry out its obligations thereunder (which includes the
issuance of the Preferred Shares, Warrant and Warrant Shares).
          (f) The execution, delivery and performance by the Company of the
Agreement and the Warrant and the consummation of the transactions contemplated
thereby have been duly authorized by all necessary corporate action on the part
of the Company and its stockholders, and no further approval or authorization is
required on the part of the Company [insert, if applicable: , subject, in each
case, to the approvals of the Company’s stockholders set forth on Schedule C].
          (g) The Agreement is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity; provided, however, such counsel
need express no opinion with respect to Section 4.5(g) or the severability
provisions of the Agreement insofar as Section 4.5(g) is concerned.

 



--------------------------------------------------------------------------------



 



ANNEX D
FORM OF WARRANT
[Warrant filed separately]

-2-



--------------------------------------------------------------------------------



 



SCHEDULE A
ADDITIONAL TERMS AND CONDITIONS
Company Information:
Name of the Company: Anchor BanCorp Wisconsin, Inc.
Corporate or other organizational form: Corporation
Jurisdiction of Organization: Wisconsin
Appropriate Federal Banking Agency: Office of Thrift Supervision
Notice Information:
25 West Main Street
Madison, WI 53703
ATTN: Mark D. Timmerman
Terms of the Purchase:
Series of Preferred Stock Purchased: Fixed Rate Cumulative Perpetual Preferred
Stock, Series B
Per Share Liquidation Preference of Preferred Stock: $1,000
Number of Shares of Preferred Stock Purchased: 110,000
Dividend Payment Dates on the Preferred Stock: February 15, May 15, August 15
and November 15 of each year
Number of Initial Warrant Shares: 7,399,103
Exercise Price of the Warrant: $2.23
Purchase Price: $110,000,000
Closing:
Location of Closing:
Squire, Sanders & Dempsey LLP
One Tampa City Center
201 N. Franklin St, Suite 2100
Tampa, FL 33602

         
 
  Time of Closing: 9:00 a.m. Eastern    
 
       
 
  Date of Closing: January 30, 2009    
 
       
 
  Wire Information for Closing:   ABA Number:
 
      Bank:

-3-



--------------------------------------------------------------------------------



 



         
 
      Account Name:
 
      Account Number:

-4-